DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig.8 shows a signal “VLO+” being output from 1210. However, the specification indicates that this signal should instead be V2LO. See pages 16-17, paragraph [108] of the originally filed specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  “the controller select an up-converter” should be “the controller selects an upconverter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 13, the following is recited: “a seventh transistor having a source connected in parallel to the drain of the third transistor and a drain connected in parallel to the drain of the sixth transistor; and an eighth transistor having a source connected in parallel to the drain of the fourth transistor and a drain connected in parallel to the drain of the fifth transistor”. However, the recited transistors correspond to M7 and M8, which do not appear to be in parallel with M3 and M4, respectively. Therefore, the scope of “in parallel” is unclear when read in light of the specification (does “in parallel” merely correspond to a node having a same voltage, or does it require the component/node to actually be in a parallel circuit?). It is noted that the terminology used elsewhere in the claims is inconsistent: for example, the fifth/sixth transistors 
In claims 5, 10, and 15, “the VLO+ voltage” and/or “the V2LO voltage” lack antecedent basis, as those terms are recited in claims 4 and 14, of which none of claims 5, 10, and 15 depend. The claims are indefinite, as it is unclear whether the scope of the claims were intended to include all limitations of claims 4 and 14 or not.
Claims rejected under 35 U.S.C. 112(b) and not addressed above are merely rejected for inheriting an above deficiency of parent claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborthy (US 9,960,883).

Claim 1: Chakraborthy discloses a mobile terminal (Figs.4 and 9, which may be included within a transmitter of a handheld device; see col.3,59-64 and col.10,50-56) comprising: 
an up-converter (Fig.9) converting a baseband (BB) signal (BBI+, BBI-, BBQ+, BBQ-) into a radio frequency (RF) signal (at the drains of each of 901, combined in combiner 902) ; and 
a controller (the processor providing the BB signals and/or the polyphaser phase shifters 401; see col.8,2-5) controlling a voltage applied to the up-converter (BBI+, BBI-, BBQ+, BBQ-; see Fig.4),
 wherein the up-converter (Fig.9) includes:
a first transistor (900-A receiving BBI+) and a second transistor (900-A receiving BBI-) each having a gate to which a baseband voltage (BBI+/BBI-) is applied; 
a third transistor (900-P receiving BBI+) having a drain connected in parallel to a drain of the first transistor (via the switches shown in Fig.9 between the drain of 900 and the source of 901); and 
a fourth transistor (900-P receiving BBI-) having a drain connected in parallel to a drain of the second transistor (via the switches shown in Fig.9 between the drain of 900 and the source of 901).
	
Claim 11: Chakraborthy discloses an up-converter (Fig.9) for converting a baseband signal (BBI+, BBI-, BBQ+, BBQ-) into a radio frequency (RF) signal (combined via combiner 902), the up-converter comprising: 
a first transistor (900-A receiving BBI+) and a second transistor (900-A receiving BBI-) each having a gate to which a baseband voltage (BBI+/BBI-) is applied; 

 a fourth transistor (900-P receiving BBI-) having a drain connected in parallel to a drain of the second transistor (via the switches shown in Fig.9 between the drain of 900 and the source of 901), 
wherein the drain of the first transistor and the drain of the second transistor output a first RF signal (at the source of 901-A) and a second RF signal (at the source of 901-D) through a transistor connected in series, respectively (via 901-A and 901-D, respectively; see Fig.9).

Claims 2 and 12: Chakraborthy discloses a fifth transistor (901-A) having a source connected in series to the drain of the first transistor (to 900-A receiving BBI+) and outputting a first RF signal through a drain (at the drain of 901-A, combined via combiner 902); and a sixth transistor (901-D) having a source connected in series to the drain of the second transistor (to 900-A receiving BBI-) and outputting a second RF signal through a drain (at the drain of 901-D, providing an RF signal to combine 902).
Claims 3 and 13: Chakraborthy discloses a seventh transistor (901-B) having a source connected in parallel to the drain of the third transistor and a drain connected in parallel to the drain of the sixth transistor; and an eighth transistor (901-C) having a source connected in parallel to the drain of the fourth transistor and a drain connected in parallel to the drain of the fifth transistor (901-B and 901-C have the same coupling that correspond to M7 and M8 of the .

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craninckx (US 7,336,931).

Craninckx discloses an up-converter (Fig.7) for converting a baseband signal (BBp,BBn) into a radio frequency (RF) signal (RFn,RFp, each via respective dc cut capacitors), the up-converter comprising: 
a first transistor (NMOS receiving BBp) and a second transistor (NMOS receiving BBn) each having a gate to which a baseband voltage is applied (BBp/BBn); 
a third transistor (NMOS receiving FBp) having a drain connected in parallel to a drain of the first transistor (see Fig.7); and 
a fourth transistor (NMOS receiving FBn) having a drain connected in parallel to a drain of the second transistor (see Fig.7), 
wherein the drain of the first transistor and the drain of the second transistor output a first RF signal and a second RF signal through a transistor connected in series, respectively (through a BJT receiving LOp or LOn and the dc cut capacitors; see Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Craninckx in view of Maguire (US 8,897,344).

Craninckx discloses a device (Figs.6 and 7) comprising: 
an up-converter (Fig.7) converting a baseband (BB) signal (BBp, BBn) into a radio frequency (RF) signal (RFn, RFp); and 
a controller (“Baseband Section”) controlling a voltage applied to the up-converter (providing BBp, BBn), 
wherein the up-converter includes: 
a first transistor (NMOS receiving BBp) and a second transistor (NMOS receiving BBn) each having a gate to which a baseband voltage is applied (BBp/BBn); 
a third transistor (FBp) having a drain connected in parallel to a drain of the first transistor (see Fig.7); and 


The only difference between Craninckx and the recited invention is that Craninckx does not explicitly disclose the device used within the context of a “mobile terminal” as provided in the preamble. Craninckx only discloses the transmitter used within the context of “high-data rate communication systems” utilizing OFDM. See col.6,40-46. 
Maguire discloses that a conventional wireless mobile device (104a-d, Fig.1) includes a similar mixing/up-converting structure (420, Fig.4, col.6,49-61). One of ordinary skill in the art would have thus recognized the up-converter/transmitter structure for high speed communication of Craninckx as suitable for an intended purpose of a transmitter in a conventional mobile device. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided the transmitter of Craninckx within a conventional mobile terminal as disclosed by Maguire as a suitable device for an intended purpose of a transmitter for a mobile terminal.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Craninckx in view of Maguire as applied to claim 1 above, and further in view of Zeller (US 8,378,733).

Craninckx and Maguire disclose the limitations of claim 1, as discussed in greater detail above. Craninckx further discloses a fifth transistor (left BJT receiving LOp) having an emitter connected in series to the drain of the first transistor (NMOS receiving BBp) and outputting a 
The only difference between Craninckx and claims 2-4 is that Craninckx discloses using bipolar junction transistors having collectors and emitters for those receiving LOp and LOn rather than a transistors having a source and drain (e.g. a MOSFET) as recited by the claim. Zeller discloses that a similar mixer (Fig.1) may be made entirely out of MOSFETs without any BJTs. Further, Zeller states that MOSFETs and bipolar transistors may be interchanged, and that “the necessary adjustments of the design due to these device choices are apparent to a person skilled in the art”, thus indicating predictability in the art of substituting MOSFETs for bipolar transistors. See col.10,33-42. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have substituted one known element (bipolar transistors of Craninckx) with another (MOSFETs of Zeller) to have obtained predictable results.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Craninckx in view of Zeller.

Craninckx discloses the limitations of claim 11, as discussed in greater detail above. Craninckx further discloses a fifth transistor (left BJT receiving LOp) having an emitter connected in series to the drain of the first transistor (NMOS receiving BBp) and outputting a first RF signal (which is received at RFn via the dc blocking capacitor) through a collector; and a sixth transistor (right BJT receiving LOp) having an emitter connected in series to the drain of the second transistor (NMOS receiving BBn) and outputting a second RF signal through a collector (which is received at RFp via the dc blocking capacitor). Craninckx further discloses a seventh transistor (left BJT receiving LOn) and an eighth transistor (right BJT receiving LOn) having the same cross-coupled configuration as the instant invention (see also the discussion of the rejection under 35 U.S.C. 112b above). Finally, Craninckx discloses wherein the controller controls the up-converter to apply VBB+ and VBB- voltages to the gate of the first transistor and the gate of the second transistor (BBp and BBn, respectively), respectively, a V2LO voltage to the gates of the third transistor and the fourth transistor (FBp,FBn; since the characteristics of “V2LO” are not clearly defined by the specification and the claims, any different voltage meets the scope of the claim, thus the feedback voltages FBp and FBn applied to the parallel NMOS transistors meet the scope of the claim), a VLO+ voltage to the gates of the fifth transistor and 
The only difference between Craninckx and claims 12-14 is that Craninckx discloses using bipolar junction transistors having collectors and emitters for those receiving LOp and LOn rather than a transistors having a source and drain (e.g. a MOSFET) as recited by the claim. Zeller discloses that a similar mixer (Fig.1) may be made entirely out of MOSFETs without any BJTs. Further, Zeller states that MOSFETs and bipolar transistors may be interchanged, and that “the necessary adjustments of the design due to these device choices are apparent to a person skilled in the art”, thus indicating predictability in the art of substituting MOSFETs for bipolar transistors. See col.10,33-42. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have substituted one known element (bipolar transistors of Craninckx) with another (MOSFETs of Zeller) to have obtained predictable results.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborthy in view of Rofougaran et al. (US 9,935,663, hereinafter “Rofougaran”).

Chakraborthy discloses the limitations of claim 2, as discussed in greater detail above. Additionally, Chakraborthy discloses providing an in-phase RF channel (e.g. from the left side of the mixer structure including LOI and BBI inputs) and a quadrature phase channel signal (e.g. from the right side of the mixer structure including LOQ and BBQ). Chakraborthy then discloses combining the signals via combiner 902. However, Chakraborthy differs from the recited invention by using an inductive combiner (902) rather than “the first RF signal and the second 
Rofougaran discloses that a first (104A) and second (104B) power amplifier may be used in a transmitter, (Figs.1,2) before being combined (via power combiner 106) and output to a transmission antenna (108). Since both methods provide the same result of combining and amplifying the modulated outputs of mixers, the results of substituting the combiner/amplifier structure of Chakraborthy for that of Rofougaran would have been predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have substituted one known element (combiner and amplifier of Craninckx) with another (amplifiers and combiner of Zeller) to have obtained predictable results.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, 10, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5 and 15: the prior art does not disclose “the V2LO voltage is pulled low to below a threshold value to perform charge removal during an OFF cycle of the LO pulse signal”.
Claim 6: the prior art does not disclose the recited “buffer circuit providing the V2LO voltages to the gates of the third and fourth transistors” including “a logical circuit performing NORing” and “first to fourth transition transistors”.
Claim 8: the prior art does not disclose “a controller controlling to remove charges during an OFF cycle of an LO pulse signal in the first up-converter and the nth up-converter”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849